MEMORANDUM **
Ricardo Raymundo Reyes Lopez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) denial of his motion to reopen removal proceedings in which he was ordered removed in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, see Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), we deny the petition for review.
The IJ did not abuse her discretion by finding that Reyes Lopez’s motion to reopen was untimely because it was filed eight months after the date of the in absentia removal order. See 8 U.S.C. § 1229a(b)(5)(C) (requiring a motion to reopen based on “exceptional circumstances” to be filed within 180 days after the date of the in absentia removal order); Singh-Bhathal v. INS, 170 F.3d 943, 946 (9th Cir.1999).
Reyes Lopez’s contention that the BIA violated his due process rights by denying his motion to accept a late brief fails because the BIA has discretion whether to *832grant motions for extensions of time or to accept late filings. See 8 C.F.R. § 1003.3(c)(1) (“In its discretion, the Board may consider a brief that has been filed out of time”).
Reyes Lopez’s contention that the BIA’s decision without opinion was improper is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.